Citation Nr: 0841714	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-24 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
knees.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
spine (to include the neck).

4.  Entitlement to service connection for PTSD.

5.  Entitlement to service connection for arthritis of the 
knees.

6.  Entitlement to service connection for arthritis of the 
spine (to include the neck).

7.  Entitlement to service connection for residuals of cold 
weather exposure.

8.  Entitlement to service connection for hypertension.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to 
December 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO denied 
the veteran's petitions to reopen his previously denied 
claims for service connection for PTSD, arthritis of the 
knees, and arthritis of the spine (to include the neck).  The 
RO also denied claims for service connection for residuals of 
cold weather exposure and hypertension.

The RO reopened the claims for service connection for PTSD 
and arthritis of the knees in the June 2007 statement of the 
case.  However, regardless of the RO's actions, the Board 
must initially determine whether new and material evidence 
has been submitted.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO). Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Hickson v. West, 11 Vet. App. 374, 377 
(1998).

In November 2008, the veteran testified during a 
videoconference hearing before the undersigned at the RO.  A 
transcript of the hearing is of record.

Later in November 2008, the Board advanced this case on its 
docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2008).


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
did not appeal.

2.  Evidence received since the March 2006 decision relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim for service connection for PTSD.

3.  In a March 2006 rating decision, the RO granted the 
veteran's petition to reopen his previously denied claim for 
service connection for arthritis of the knees, and denied the 
reopened claim on the merits.  The veteran did not appeal.

4.  Evidence received since the March 2006 decision relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim for service connection for arthritis of the knees.

5.  In a March 2006 rating decision, the RO denied the 
veteran's petition to reopen his previously denied claim for 
service connection for arthritis of the spine (to include the 
neck).  The veteran did not appeal.

6.  Evidence received since the March 2006 decision relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim for service connection for arthritis of the spine (to 
include the neck).

7.  Even assuming a valid diagnosis of PTSD, there is no 
credible supporting evidence of the claimed in-service 
stressor and the veteran did not engage in combat.

8.  Arthritis of the knees is not related to an in-service 
disease or injury.

9.  Arthritis of the spine is not related to an in-service 
disease or injury.

10.  The veteran does not have residuals of cold weather 
exposure.

11.  Hypertension is not related to an in-service disease or 
injury.


CONCLUSIONS OF LAW

1.  The March 2006 decision that denied the claim for service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the March 2006 decision is new 
and material, and the claim for service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  The March 2006 decision that granted the veteran's 
petition to reopen his previously denied claim for service 
connection for arthritis of the knees, and denied the 
reopened claim on the merits, is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103 (2008).

4.  Evidence received since the March 2006 decision is new 
and material, and the claim for service connection for 
arthritis of the knees is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

5.  The March 2006 decision that denied the veteran's 
petition to reopen his previously denied claim for service 
connection for arthritis of the spine (to include the neck) 
is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

6.  Evidence received since the March 2006 decision is new 
and material, and the claim for service connection for 
arthritis of the spine (to include the neck) is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

7.  The criteria for entitlement to service connection for 
PTSD have not been met. 38 U.S.C.A. § 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).

8.  The criteria for service connection for arthritis of the 
knees have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

9.  The criteria for service connection for arthritis of the 
spine (to include the neck) have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309.

10.  The criteria for service connection for cold weather 
injury residuals have not been met.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.

11.  The criteria for service connection for hypertension 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision as to 
each petition to reopen, further assistance is unnecessary to 
aid the veteran in substantiating these petitions.
As to the reopened claims and the other claims for service 
connection, in December 2006 and March 2007 pre-rating 
letters, the RO notified the veteran of the evidence needed 
to substantiate a claim for service connection, including a 
claim for service connection for PTSD.  This letter also 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist him in obtaining 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the March 2007 letter complied with this requirement.

The veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the December 2006 and March 2007 letters.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records and all of the identified post-service VA outpatient 
treatment (VAOPT) and private treatment records.  The 
National Personnel records center (NPRC) indicated in March 
2006 that the veteran's service personnel records were 
unavailable because they had likely been destroyed by fire, 
and that the type of information requested, i.e., unit 
assignment, dates of assignment, participation in combat, 
wounds, and awards and decorations, could not be 
reconstructed.  In these circumstances, VA's duty to assist, 
to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  This, however, does not lower the threshold for an 
allowance of a claim, for example, where the evidence almost 
but not quite reaches the positive-negative balance.  In 
other words, the legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Cromer v. Nicholson, 19 Vet 
App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
VA also has a duty to search alternate sources of records in 
such circumstances.  Washington v. Nicholson, 19 Vet. App. 
362, 370 (2005).  Here, however, the RO's explained in a May 
2007 memorandum that the information provided by the veteran 
was insufficient to send to the U.S. Army and Joint Services 
Research Center (JSRRC) or to allow for meaningful research 
of National Archives and Records Administration (NARA) 
records.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The reopened claims and the other claims for 
service connection are therefore ready to be considered on 
the merits.

Analysis

Criteria for Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If certain diseases, such as arthritis and hypertension, 
become manifest to a degree of 10 percent within one year of 
separation from active service, then they are presumed to 
have been incurred during active service, even though there 
is no evidence of arthritis during service.  This presumption 
is rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence of the 
claimed in-service stressor.

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Petitions to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a March 2006 rating decision, the RO denied the veteran's 
claim for service connection for PTSD, as well as his 
petition to reopen his previously denied claim for service 
connection for arthritis of the spine (to include the neck).  
The RO also reopened the veteran's previously denied claim 
for service connection for arthritis of the knees, and denied 
the reopened claim, on the merits.  Although notified of the 
RO's March 2006 decision and his procedural and appellate 
rights in a letter later that month, the veteran did not 
initiate an appeal.  The March 2006 decision therefore became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence before the RO at the time of the March 2006 
denial of the claim for service connection for PTSD did not 
include evidence that the veteran had been diagnosed with 
PTSD, and this was one of the bases for the RO's March 2006 
denial.  The evidence since the March 2006 denial includes a 
January 2006 VA mental health group counseling note that 
recounted a group therapy session and contained an Axis I 
diagnosis of PTSD and a May 2007 VA mental health group 
counseling note that recounted a group therapy session and 
contained an Axis I diagnosis of "R/O (rule out) PTSD."  
Thus, the new evidence indicates for the first time that the 
veteran has been diagnosed with the disability for which he 
is claiming service connection.  As this evidence tends to 
establish an essential element of the service connection 
claim, see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), 
it relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating it.  Reopening of the claim is therefore in 
order.

As to the petition to reopen the claim for service connection 
for arthritis of the knees, the only reference to arthritis 
in the evidence before the RO at the time of the March 2006 
denial was Dr. Pickens' August 2000 examination report, which 
noted with regard to the musculoskeletal system: "Arthritis 
especially involving the back."  Neither this nor any other 
evidence specifically diagnosed arthritis of the knees.  
However, since the March 2006 denial of the claim, a VAOPT 
problem list included a diagnosis of degenerative joint 
disease (DJD) of the knees. Thus, the new evidence 
specifically indicates for the first time that the veteran 
has been diagnosed with the disability for which he is 
claiming service connection.  As this evidence establishes an 
essential element of the claim for service connection for 
arthritis of the knees, see Brammer, 3 Vet. App. at 225, it 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating it.  Reopening of the claim is therefore in 
order.

As to the petition to reopen the claim for service connection 
for arthritis of the spine, this claim was initially denied 
in June 1951 and a petition to reopen the claim was denied in 
October 2005.  The June 1951 denial noted that there was no 
diagnosis of arthritis in service, and no basis in the record 
for a finding of service connection for arthritis of the 
spine.  The evidence before the RO at that time included 
statements from lay witnesses indicating that they had 
observed the veteran suffering from back pain since 1947, and 
normal findings on the May 1951 VA examination.  The October 
2005 denial indicated that the evidence, which included Dr. 
Pickens' August 2000 examination report which included a 
diagnosis of arthritis of the back, did not show arthritis of 
the spine during service or associate this disability with 
service.  The March 2006 decision denied the petition to 
reopen because the only new evidence that the veteran 
submitted was a letter stating that he believed his current 
pain was due to the cold weather in Alaska, and this evidence 
did not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating it.

The evidence received since the March 2006 denial includes 
the veteran's hearing testimony, which included the veteran's 
statements that he injured his back in service and 
experienced back symptoms since that time (pp. 5-6).  As the 
veteran is competent to testify to an in-service back injury 
and the symptoms thereof, and his testimony as to this and 
the continuity of his back symptomatology is presumed 
credible, this testimony, which relates to an unestablished 
fact necessary to substantiate the claim, raises a reasonable 
possibility of substantiating the claim for service 
connection for arthritis of the spine.  Reopening of the 
claim is therefore in order. 

Reopened Claims

The RO has adjudicated the veteran's claims for service 
connection for service connection for PTSD and arthritis of 
the knees on the merits after finding new and material 
evidence.  There is, therefore, no prejudice in the Board's 
consideration of these reopened claims on their merits.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As to the 
claim for service connection for arthritis of the spine, the 
veteran was given notice as to how to establish entitlement 
to service connection, was afforded the opportunity to 
present written statements and testimony relating to the 
issue of service connection for his arthritis of the back.  
The veteran is therefore not prejudiced by the Board's 
consideration of the claim for service connection for 
arthritis of the spine on the merits.  Id. at 394 (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

PTSD

As noted, there is conflicting evidence as to whether the 
veteran has PTSD.  However, even assuming that the veteran 
has a valid diagnosis of PTSD, his claim for service 
connection must be denied because another essential criterion 
of the claim-credible supporting evidence of the claimed in-
service stressor-has not been established.  Such evidence is 
needed because the veteran is not claiming a combat stressor 
and there is no evidence that he engaged in combat.

The veteran indicated in his written statements and hearing 
testimony that he had been walking back to camp in Alaska 
with a Lieutenant who froze to death, and he feared that he 
might freeze to death if he became stranded.  He could not, 
however, remember the name of the soldier.  As noted, the RO 
indicated that it could not request additional information to 
support the veteran's claimed non-combat stressor without 
additional information, such as the name of the Lieutenant.  
Thus, there is no evidence corroborating the veteran's 
claimed non-combat stressor, and there is insufficient 
information to attempt to confirm this stressor.  
Consequently, the claim for service connection for PTSD must 
be denied because there is no credible supporting evidence of 
the claimed in-service stressor.

Arthritis of the Knees

As noted, the veteran has been diagnosed as having arthritis 
of the knees in recent VAOPT notes.  However, there is no 
evidence of any complaint, treatment, or diagnosis relating 
to either knee in the service treatment records, and the 
December 1945 separation examination report indicated that 
there were no musculoskeletal defects.  In addition, there is 
no evidence of arthritis of either knee within the one-year 
presumptive period, or for many years thereafter.  The May 
1951 VA examination, relating primarily to the veteran's 
complaints about his back, indicated that all joints were 
fully mobile and the physical examination was normal.

While the veteran testified that he injured his knees in 
service and received treatment shortly thereafter, his 
testimony was not very specific and must be weighed against 
the contemporaneous record.  In this case, the negative 
contemporaneous record is more probative than the veteran's 
contentions made many years after the events in question and 
in the course of his claim for compensation.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the 
absence of contemporaneous evidence of treatment for a 
claimed disability for many years after service could serve 
as determinative evidence against the claim).  Moreover, 
while the veteran is competent to testify to his 
observations, he is not competent to provide a medical 
opinion linking current arthritis of the knees to service.  
Espiritu v. Derwinski, 2 Vet. App. at 495.   In addition, 
there is no competent medical evidence or opinion providing 
such a link, and neither the veteran nor his representative 
has identified or alluded to such medical evidence or 
opinion.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim for service connection 
for arthritis of the knees.


Arthritis of the Spine

As noted, the veteran claims that he injured his back in 
service and has experienced back-related symptoms since that 
time.  The service treatment records do not contain any 
notations regarding complaints, treatment, or diagnosis of 
the back or neck, and the December 1945 separation 
examination report indicated that there were no 
musculoskeletal defects.

In May 1951, two lay witnesses indicated that they had 
observed that the veteran experienced back pain from 1947.  
On the May 1951 VA examination, the veteran indicated that he 
had experienced pain in the neck and low back for three to 
four years.  On examination, all joint were fully mobile, 
there was no limitation of motion of the spine, and the 
remaining examination was completely normal.  X-rays of the 
cervical and lumbar spine showed no abnormality.  The first 
diagnosis of arthritis of the spine is in Dr. Pickens' August 
2000 examination report indicating, "Arthritis especially 
involving the back."

Thus, while the veteran indicated that he injured his back in 
service and he and the lay witnesses indicated that he 
experienced back-related symptoms from shortly after service, 
this testimony must be weighed against the contemporaneous 
record.  The normal findings on the separation examination 
and May 1951 VA examination and the lack of diagnosis of any 
back disability within the one-year presumptive period or for 
many years thereafter are more probative than the veteran's 
contentions made many years after the events in question and 
in the course of his claim for compensation.  See Maxson, 230 
F.3d at 1333 (the absence of contemporaneous evidence of 
treatment for a claimed disability for many years after 
service could serve as determinative evidence against the 
claim).  

Moreover, neither the veteran nor the other lay witnesses are 
competent to testify as to the etiology of his arthritis of 
the spine.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  
Significantly, neither the veteran nor his representative has 
identified or alluded to a medical evidence or opinion 
indicating a relationship between his current arthritis of 
the spine and service.

Accordingly, the Board must find that the preponderance of 
the evidence is against the claim for service connection for 
arthritis of the spine (to include the neck).

Cold Weather Exposure

The veteran claimed in his written statements that he was 
exposed to cold temperatures during service, and that he 
suffered residuals of this cold exposure, to include all of 
his other claimed disabilities.  However, while the private 
and VAOPT records contain diagnoses of multiple disabilities, 
to include DJD of the back, knees, and wrists, and 
hypertension, none of these diagnoses attribute the 
disabilities to cold weather exposure.

Even assuming, however, that the veteran was exposed to cold 
temperatures in service, in the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

Here, the veteran has not been diagnosed with cold weather 
injury residuals.  Moreover, while the veteran claims that 
his current disabilities are related to cold weather 
residuals, as a layman he is not competent to render such an 
etiological opinion.  See Espiritu, 2 Vet. App. at 494.  

The weight of the evidence is, thus, against a finding that 
there is a current disability of residuals of cold weather 
exposure.  A necessary element for establishing service 
connection-evidence of a current disability-has not been 
shown.

Hypertension

For purposes of the rating schedule, hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater and isolated systolic hypertension means that 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Note (1), following Diagnostic Code 7101.

Several VAOPT note problem lists indicate that the veteran 
has hypertension.  Blood pressure readings of March 2003, 
January 2004, and June 2006 all reflect diastolic blood 
pressure of less than 90 mm. and systolic readings of less 
than 160mm.

Blood pressure readings during service were similarly below 
90mm. and 160mm. for diastolic and systolic pressure, 
respectively, to include the blood pressure readings taken in 
connection with the veteran's inguinal hernia repair 
operation.  In addition, on the December 1945 separation 
examination, blood pressure was 118/64, and the 
cardiovascular system was normal.  After service, on the May 
1951 VA examination, blood pressure was 110/70, and Dr. 
Pickens' August 2000 examination report indicated that the 
veteran's blood pressure was 146/80.  The first high blood 
pressure reading appears to be in Dr. Pickens' March 2002 
office note, which indicated that blood pressure was 160/94.  
During the hearing, the veteran testified that he was first 
diagnosed with high blood pressure in 2004 (p. 3).

Thus, there is no evidence of hypertension in service, within 
the one-year presumptive period, or for many years 
thereafter.   Moreover, while the veteran testified that his 
hypertension is due to exposure to cold weather during 
service, as noted the veteran is not competent to render such 
an etiological opinion.  Espiritu, 2 Vet. App. at 494.  There 
is thus no competent medical evidence or opinion that the 
veteran's hypertension is related to service, and neither the 
veteran nor his representative has identified or alluded to 
such medical evidence or opinion.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims for service connection 
for hypertension.

Conclusion

For the foregoing reasons, the reopened claims for service 
connection for PTSD, arthritis of the knees, and arthritis of 
the spine, and the claims for service connection for cold 
weather exposure residuals and hypertension, must each be 
denied.  As the preponderance of the evidence is against each 
claim, the benefit-of-the-doubt rule is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. at 55-56.











							(CONTINUED ON NEXT PAGE)
ORDER

The claim for entitlement to service connection for PTSD is 
reopened.

The claim for entitlement to service connection for arthritis 
of the knees is reopened.

The claim for entitlement to service connection for arthritis 
of the spine (to include the neck) is reopened.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for arthritis of the knees 
is denied.

Entitlement to service connection for arthritis of the spine 
(to include the neck) is denied.

Entitlement to service connection for residuals of cold 
weather exposure is denied.

Entitlement to service connection for hypertension is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


